It is a
pleasure for me, on behalf of the people and the
Government of Haiti and on my own behalf, to express
to you, Sir, my heartfelt congratulations on your
election on 10 June to the presidency of the General
Assembly at its fifty-ninth regular session. The
outstanding qualities that have won you this distinction
undoubtedly constitute a guarantee that our work will
progress well. I am convinced that advances will be
made in the search for viable and lasting solutions to
the different problems confronting the international
community. I also wish to express our gratitude to
Minister Julian Hunte of Saint Lucia, whose far-
sightedness and sense of balance gave decisive weight
to his initiatives to give new dynamics to the work of
the General Assembly during the last session.
I also want to pay tribute to the Secretary-General
of the United Nations, Mr. Kofi Annan, and to reiterate
to him, on behalf of the Haitian people, our deepest
9

appreciation for the constant interest that he has shown
in Haiti. This is also an opportunity for me to express
to you, Mr. President, and to the United Nations family
my deepest thanks for the expressions of sympathy
towards — and solidarity with — the Haitian people,
once again struck by terrible floods on 18 and
19 September 2004.
Since 1945, our Organization has given proof of
its capacity for survival and renewal. Nonetheless, the
recent course of events in certain parts of the world is
of constant concern. The imposing of terror as a form
of political expression is completely unacceptable. In
this regard, Haiti endorses the relevant resolutions of
the Security Council. The spiral of violence, which
tragically affects civilian populations here and
elsewhere, is an attack on human dignity and on the
culture of peace that the United Nations embodies. The
United Nations must necessarily play its role in the
forefront, in accordance with the United Nations
Charter, in the settlement of disputes that threaten
international peace and security. The Republic of Haiti
wishes to reaffirm its commitment to the ideals and to
the principles of universality of our Organization and
to the objectives of peace and development to be
attained through international cooperation.
While the Republic of Haiti celebrates, this year,
the bicentenary of its independence, it has had to
request the solidarity of the United Nations to help in
the stabilization of the situation in the country,
following the events of 29 February 2004. The Haitian
people express their appreciation to the Security
Council, which, at my request, gave the international
community the mandate to help Haiti in the process of
political transition by virtue of Security Council
resolutions 1529 (2004) and 1542 (2004).
Seven months after the major political events that
took place in Haiti, I have come here to bear witness to
the hopes that democratic renewal is inspiring in the
Haitian population. I am also here to say, on behalf of
the Haitian people and their Government, that the
Republic of Haiti has never felt as close to the
principles and the objectives of the United Nations,
which, at the height of our distress, showed its interest
in a future of freedom, democracy and collective well-
being in Haiti.
On 29 February 2004, in accordance with the
principles of the Haitian Constitution and in my
capacity as Chief Justice of our Supreme Court, I took
my oath as interim President of the Republic. Fifteen
days later, a Government of transition was established,
with the participation of the political and social forces
of the country. The transition over which I am
presiding is designed to be inclusive. The democratic
process has begun. Political parties are forming, and
others are reorganizing themselves. A constant and
fruitful dialogue has begun between the authorities of
the State, the political class and civil society
organizations in the country. In that same spirit, a
mutually satisfactory agreement was reached on
18 September between the Government authorities and
the representatives of the demobilized military. This
thus spared the nation a bloodbath and a pointless
fratricidal struggle.
I pledged, before the Haitian nation, to put an end
to the political transition that dated back some 20
years. May this transition put an end to the transition.
General elections will be organized in 2005. The
Government resolutely supports this process, and, on
7 February 2006, I must and will hand power over to a
democratically elected President.
I thank those States that made the deployment of
the United Nations Stabilization Mission in Haiti
(MINUSTAH) possible, particularly those that have
made or will make contingents available to the
mission. I invite MINUSTAH to work more closely
with the Haitian authorities for genuine disarmament in
the country. It is not admissible that armed groups
commit their misdeeds with impunity, without being
the least disturbed by the presence of MINUSTAH.
The Haitian national police is steadily strengthening.
The transitional Government counts on international
cooperation to make that strengthening not only
quantitative, but qualitative, in terms of training and
equipment.
Without the active and sustained support of the
international community, the objectives of the
transitional Government might not be achieved. That
failure would mean a return to anarchy and chaos in
Haiti and would be a grave setback to the United
Nations.
However, Haiti has a fresh look. All freedoms are
guaranteed, international commitments are respected
and justice again prevails. Unfortunately, the
Government of Haiti and its intentions were recently
questioned, following a verdict in which no member of
the executive branch had any role whatsoever, and that,
10

in accordance with the Constitution and the laws of the
Republic.
The necessary reform of the Haitian judicial
system is clearly an imperative. But it is fundamentally
unjust to blame the present Government of brazen
interference in judiciary proceedings or to
systematically bleed magistrates and the civil servants
in charge of establishing the law.
The Government of Haiti is extremely sensitive
to the comments and remarks of its friends and partners
with whom it is cooperating in all fields of political,
economic and social governance; but it refuses to be
associated with or connected to decisions that involve
only one organ of the State, which acted completely
independently, even if those decisions might raise
certain questions.
What must not be forgotten is that I am still
President of the Court of Appeals, provisionally
exercising the function of President of the Republic.
Therefore, I cannot tolerate any arbitrary action, nor
can I tolerate any interference of the political authority
in the judiciary system. Justice must be independent.
Guaranteeing security, promoting freedom and
human dignity, promoting economic growth and social
development, preparing the provisional electoral
council for the holding of honest, credible and clean
elections — those are the objectives that the
Government of Haiti intends to achieve through its
programme of action, within the current climate of
exceptional difficulties.
For that reason, I make a solemn appeal from this
rostrum to the international community, to friendly
countries, to the specialized agencies of the United
Nations system, and to all of those for whom solidarity
is not just word that special attention, beyond symbolic
gestures, be given to the Republic of Haiti so that a
substantial and well-directed cooperative effort may
help mobilize the necessary resources, with a view to
immediate and long-term action, and may promote the
return of sustained growth in Haiti following years of
stagnation.
The people of Haiti are starting anew, and it is
natural that at this time they should turn to the United
Nations. Based upon the values and objectives that we
share, Haiti seeks the understanding of its natural
partners so that it can at last break the infernal cycle of
violence and isolation in which it has lived for too
long.